Appeal from an order and judgment (one paper) of the Supreme Court, Oswego County (Norman W. Seiter, Jr., J.), entered March 11, 2014. The order and judgment, inter alia, granted the cross motion of defendants to dismiss the complaint.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Riverview Dev. LLC v City of Oswego ([appeal No. 1] 125 AD3d 1417 [2015]). Present— Smith, J.P., Peradotto, Carni, Valentino and DeJoseph, JJ.